WILLIAMS, Vice Chief Justice
(dissenting) .
I do not concur in the majority opinion, and seek to express hereby what I consider to be the correct view of this case.
Plaintiff contends that the trial court erred in finding that the contract dated November 20, 1950, was without consideration, and therefore void. I am of the opinion that such contention is well taken.
The evidence, which is for the most part undisputed, reveals the following factual situation. On or about September 15, 1950, defendant purchased the property in question from plaintiff for $7,190, payable $1,-797.50 per month for three months commencing on October 19, 1950. The purchase order dated August 21, 1950, and the note and conditional sale contract dated September 19, 1950, were introduced in evidence. Defendant did not make the first installment payment when it came due, but *167did make a payment of $600 on November 8, 1950. He did not make the second installment payment when it came due and there was at that time a balance due and owing to plaintiff from defendant of $4,-792.50. Defendant, being unable to make the payments called for by the note and conditional sale contract, entered into negotiations with plaintiff with the view of having the payments placed on a monthly basis over a period of one year, instead of the 90 day basis previously agreed on. As a result of these negotiations, a new note and conditional sale contract dated November 20, 1950, were executed and entered into by the parties and the old note and conditional sale contract were returned to de--fendant by the plaintiff. The new conditional sale contract, which was introduced in evidence and is the contract sued on by plaintiff, shows a total consideration of $8,-202.46, with initial payments of $2,397.50 (the exact amount paid on the first contract), leaving a balance of $5,804.96 payable in 11 equal successive monthly payments of $485 each and one final payment of $496.96. Defendant thereafter made ten successive monthly payments of $495 each, as agreed, but failed and refused to make the last two payments which were due on October 20, 1951, and November 20, 1951, respectively. There was therefore an unpaid balance of $954.96 under the provisions of the note and contract of November 20, 1950.-
Defendant, while not disputing the above facts, pleaded that the note and contract of November 20, 1950, were obtained by fraud. No evidence was introduced in support of such contention however, and it has apparently been abandoned.
It is apparent that the parties here first entered into one contract of sale and then thereafter mutually rescinded such contract of sale and entered into a new contract of sale. Such new contract of sale was merely substituted, by mutual agreement, for the old contract of sale, and constituted a no-vation. A novation may be effected in three ways, one of which is by the substitution of a new contract or obligation between the same parties with intent to extinguish the ■ old contract or obligation. State ex rel. Com’rs of Land Office v. Pitts, 197 Okl. 644, 173 P.2d 923; Martin v. Leeper Bros. Lumber Co., 48 Okl. 219, 149 P. 1140.
As previously indicated, the trial court refused to enforce the conditional sale contract of November 20, 1950, on the ground that it was void for lack of consideration, but did enforce the contract of September 19, 1950. In this the court erred, since the contract of September 19, 1950, had been mutually rescinded and neither party was asking that it be enforced. Furthermore, the contract of November 20, 1950, was not void for lack of consideration. A novation, just as any other contract, must be supported by consideration to be enforceable. However, the consideration need not be pecuniary, or even beneficial to the person promising. If it be a loss or even an inconvenience to the promisee, the relinquishment of a right, as the discharge of a debt, or the postponement of a remedy, it is sufficient. In the case at bar, the discharge of the note and contract of September 19, 1950, together with defendant’s receipt of the right to continued possession of the property and an additional twelve months’ time in which to pay for it constituted ample consideration for the contract of November 20, 1950. Sawyer v. Bahnsen, 102 Okl. 41, 226 P. 344.
It might also be observed that neither party pleaded or contended that the contract of November 20, 1950, was lacking in consideration and therefore void, and both parties agree that the trial court’s judgment was in error in its holding in that regard.
Since the contract of November 20, 1950, was valid and supported by sufficient consideration, the extent of plaintiff’s special ownership in the property involved should have been determined by the amount due thereunder, which undisputably was the sum of $954.96.
I am of the opinion the cause should be reversed with instructions to render judgement for plaintiff as prayed for, and I therefore respectfully dissent.